                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

 ALYSSA ISEMAN and
 POSITIVELY MEDIEVAL, LLC,                            )
                                                      )
                Plaintiffs,                           )
                                                      )
 v.                                                   )      No. 3:19-CV-365-TRM-DCP
                                                      )
 M. JACOB WERNER,                                     )
                                                      )
                Defendant.                            )


                                MEMORANDUM AND ORDER

        This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

 and Standing Order 13-02. Now before the Court are Plaintiffs’ Motion for Extension of Time to

 Complete Discovery [Doc. 38], as well as Plaintiffs’ Motion to Withdraw Motion for Extension

 of Time [Doc. 41].

        In their Motion for Extension of Time to Complete Discovery [Doc. 38], Plaintiffs

 requested an extension of time until July 17, 2020 to serve responses to Defendant’s

 interrogatories. Defendant responded on July 10, 2020 that he had no objection to the request for

 an extension. [Doc. 40]. However, on July 13, 2020, Plaintiffs stated that they wished to withdraw

 their request for an extension of time. [Doc. 41].

        Accordingly, Plaintiffs’ Motion to Withdraw [Doc. 41] is GRANTED and Plaintiffs’

 Motion for Extension of Time to Complete Discovery [Doc. 38] is DENIED AS MOOT.

        IT IS SO ORDERED.

                                                      ENTER:

                                                      _________________________
                                                      Debra C. Poplin
                                                      United States Magistrate Judge


Case 3:19-cv-00365-TRM-DCP Document 43 Filed 07/16/20 Page 1 of 1 PageID #: 422
